             Case 4:18-cv-05393-DMR Document 34 Filed 12/19/18 Page 1 of 2




 1   LORI E. ANDRUS (SBN 205816)
     lori@andrusanderson.com
 2   ANDRUS ANDERSON LLP
     155 Montgomery Street, Suite 900
 3   San Francisco, CA 94104
     Telephone: (415) 986-1400
 4   Facsimile: (415) 986-1474
 5   Attorneys for Plaintiff
 6
                                   UNITED STATES DISTRICT COURT
 7
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 8
                                            OAKLAND DIVISION
 9
     JANE DOE,                                               CASE NO. 4:18-cv-05393-DMR
10

11                   Plaintiff,                              PLAINTIFF’S REQUEST FOR ENTRY OF
                                                             DEFAULT
12          vs.
13   STUART DINNIS,
14
                     Defendant.
15

16          Plaintiff Jane Doe hereby requests that the Clerk of this Court enter default in this matter against
17   Defendant Stuart Dinnis (“Defendant”) on the ground that said Defendant has failed to appear or
18   otherwise respond to the complaint within the time prescribed by the Federal Rules of Civil Procedure.
19          Plaintiff served the complaint on Defendant Dinnis on June 4, 2018, evidenced by the proof of
20   service of summons on file with this Court at Docket No. 16. Defendant Dinnis has failed to appear,
21   plead, or otherwise defend within the time allowed under the Federal Rules of Civil Procedure.
22          The above-stated facts are set forth in the accompanying Declaration of Lori E. Andrus, filed
23   herewith.
24   //
25   //
26   //
27   //
28   //
                                                         1                         Case No: 4:18-cv-05393-DMR
                                     PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT
           Case 4:18-cv-05393-DMR Document 34 Filed 12/19/18 Page 2 of 2




 1   DATED: December 19, 2018               By:            /s/ Lori E. Andrus
                                                               Lori E. Andrus
 2

 3                                          Lori E. Andrus (SBN 205816)
                                            lori@andrusanderson.com
 4                                          ANDRUS ANDERSON LLP
                                            155 Montgomery Street, Suite 900
 5                                          San Francisco, CA 94104
                                            Telephone: (415) 986-1400
 6
                                            Facsimile: (415) 986-1474
 7                                          Attorneys for Plaintiff

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                   2                       Case No: 4:18-cv-05393-DMR
                                PLAINTIFF’S REQUEST FOR ENTRY OF DEFAULT
